Name: 2009/520/EC: Commission Decision of 3Ã July 2009 amending Article 23(4) of Annex I to Council Regulation (EC) NoÃ 71/2008 setting up the Clean Sky Joint Undertaking (notified under document number C(2009) 5134)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  trade policy;  environmental policy;  deterioration of the environment;  business organisation;  business classification;  technology and technical regulations
 Date Published: 2009-07-04

 4.7.2009 EN Official Journal of the European Union L 175/14 COMMISSION DECISION of 3 July 2009 amending Article 23(4) of Annex I to Council Regulation (EC) No 71/2008 setting up the Clean Sky Joint Undertaking (notified under document number C(2009) 5134) (2009/520/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 71/2008 of 20 December 2007 setting up the Clean Sky Joint Undertaking (1), and in particular Article 24(2) of Annex I thereto, Having regard to the draft amendment approved by the Governing Board of the Clean Sky Joint Undertaking on 10th October 2008, Whereas: (1) The Governing Board of the Clean Sky Joint Undertaking has approved and submitted a draft amendment replacing in Article 23(4) of Annex I to Regulation (EC) No 71/2008 with a different text to allow defining access rights not only for research use but also for commercial use in the grant agreement. (2) Whereas this amendment, which does not affect the essential elements of the Clean Sky Statutes is justified, as pursuant to Article 15 of Regulation (EC) No 71/2008, the intellectual rights policy of the Clean Sky Joint Undertaking should be based on the principles of Regulation (EC) No 1906/2006 of the European Parliament and of the Council (2) where access rights for use include for commercial exploitation and should promote not only the creation but also the exploitation of knowledge (ref. Recital 29 and Article 23(2) of Annex I to Regulation (EC) No 71/2008), HAS ADOPTED THIS DECISION: Article 1 Article 23(4) of Annex I to Regulation (EC) No 71/2008 is replaced by the following: 4. The terms and conditions of access rights and licenses between legal entities having concluded a grant agreement with the Clean Sky Joint Undertaking shall be defined in the grant agreement with regards to Background and Foreground for the purposes of completing the projects, and Foreground and Background necessary to use Foreground. Article 2 This Decision is addressed to the Clean Sky Joint Undertaking: Clean Sky Joint Undertaking c/o Liam Breslin European Commission  DG RTD Clean Sky Joint Undertaking Interim Executive Director CDMA 04/166 1049 Brussels BELGIUM Done at Brussels, 3 July 2009. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 30, 4.2.2008, p. 1. (2) OJ L 391, 30.12.2006, p. 1.